Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations “means for generating” (claim 31 lines 2-4) and “means for transmitting” (claim 31 line 5) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholders are not preceded by a structural modifier.  Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 31 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  Figures 1-23 show the function of the “means for generating” as generating a PPDU for transmission over a set of duplicated Rus allocated to the wireless communication device and the function of the “means for transmitting” as transmitting the PPDU over the allocated set of duplicated RUs.  Refer to Specification, Sections 0050-0181.  Also: in Figures 6, 7A, 7B: “means for generating” is processor 606/730/735 and “means for transmitting” is interface 604/750/755.  The specification discloses in Sections 0088-0096 that all units can be implemented as processors, hardware or circuitry, so the corresponding structure of the claimed “means for generating” and “means for transmitting” are processors, hardware or circuitry.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18, 22-25, 29-32, 36-39, 43, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20170041929 to Noh et al in view of U.S. Publication No. 20180242355 to Lou et al, and in further view of U.S. Publication No. 20190238288 to Liu et al.
	Referring to claim 17, Noh et al disclose in Figures 1-32c a method for wireless communication by an apparatus of a wireless communication device (Figures 6-7b), comprising:
Generating a PPDU for transmission over a set of duplicated RUs allocated to the wireless communication device.  Figure 25b shows two duplicated resource units; two duplicated resource units  are assigned to a station.  Wireless communication device generates a PPDU for transmission over the two duplicated resource units to the station.
Transmitting the PPDU over the allocated set of duplicated RUs.  Wireless communication devices transmits the PPDU to the station over the two duplicated resource units.  Refer to Sections 0036-0192, specifically Sections 0041, 0090, 0095, 0099, 0118, and 0149-0161.
Noh et al do not specifically disclose generating a PPDU for transmission over a set of … RUs allocated to the wireless communication device; and transmitting the PPDU over the allocated set of … RUs.  
Lou et al disclose in Section 0069 wherein a PPDU may be transmitted in a set of defined RUs.  Liu et al also disclose in Sections 0025, 0038, and 0057 wherein wireless communication device generates and transmits a PPDU to STA by using multiple RUs, and wherein STA transmits a PPDU to AP by using allocated multiple RUs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include generating a PPDU for transmission over a set of … RUs allocated to the wireless communication device; and transmitting the PPDU over the allocated set of … RUs.  One would have been motivated to do so since AP can transmit a PPDU to STA over a set of allocated RUs, and STA can transmit a PPDU to AP over a set of allocated RUs.
Referring to claim 18, Noh et al disclose in Figures 1-32c wherein the PPDU comprises a SU PPDU.  Table 1 and Section 0099: the PPDU can be a SU PPDU.
Referring to claim 22, Noh et al disclose in Figures 1-32c wherein the set of duplicated RUs is based on duplication of a RU a number N (two) of times, wherein N is an integer greater than 1 (two is greater than 1).  Figure 25b shows two duplicated resource units.   The set of two duplicated resource units is based on a duplication of a single resource unit by the number two.  Refer to Sections 0036-0192, specifically Sections 0041, 0090, 0095, 0099, 0118, and 0149-0161.
Referring to claim 23, Noh et al do not disclose wherein the PPDU is transmitted over each RU of the allocated set of RUs.
Lou et al disclose in Section 0069 wherein a PPDU may be transmitted in a set of defined RUs.  Liu et al also disclose in Sections 0025, 0038, and 0057 wherein wireless communication device generates and transmits a PPDU to STA by using multiple RUs, and wherein STA transmits a PPDU to AP by using allocated multiple RUs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the PPDU is transmitted over each RU of the allocated set of RUs.  One would have been motivated to do so since a PPDU is transmitted over a set of allocated RUs, so the PPDU is transmitted using each RU of the set of allocated RUs.
	Referring to claim 24, Noh et al disclose in Figures 1-32c a wireless communication device (Figure 2), comprising:
A processing system (processor 210) configured to:
Generate a PPDU for transmission over a set of duplicated RUs allocated to the wireless communication device.
An interface (transceiver 220/antenna 230) configured to:
Transmit the PPDU over the allocated set of duplicated RUs. 
Noh et al do not specifically disclose generate a PPDU for transmission over a set of … RUs allocated to the wireless communication device; … and transmit the PPDU over the allocated set of … RUs.  Refer to the rejection of claim 17.
	Referring to claim 25, refer to the rejection of claim 18.
	Referring to claim 29, refer to the rejection of claim 22.
	Referring to claim 30, refer to the rejection of claim 23.
	Referring to claim 31, Noh et al disclose in Figures 1-32c an apparatus of a wireless communication device (Figure 2), comprising:
Means (processor 210) for generating a PPDU for transmission over a set of duplicated RUs allocated to the wireless communication device.
Means (transceiver 220/antenna 230) for transmitting the PPDU over the allocated set of duplicated RUs.  
Noh et al do not specifically disclose means for generating a PPDU for transmission over a set of … RUs allocated to the wireless communication device; and means for transmitting the PPDU over the allocated set of … RUs.  Refer to the rejection of claim 17.
	Referring to claim 32, refer to the rejection of claim 18.
Referring to claim 36, refer to the rejection of claim 22.
	Referring to claim 37, refer to the rejection of claim 23.
	Referring to claim 38, Noh et al disclose in Figures 1-32c a non-transitory computer-readable medium (memory 240) storing code for wireless communication at a wireless communication device (Figure 2), the code comprising instructions executable by a processor (processor 210; memory 240 stores code to be executed by processor 210 to perform wireless communication device functions) to:
Generate a PPDU for transmission over a set of duplicated RUs allocated to the wireless communication device.
Transmit the PPDU over the allocated set of duplicated RUs.  
Noh et al do not specifically disclose generate a PPDU for transmission over a set of … RUs allocated to the wireless communication device; and transmit the PPDU over the allocated set of … RUs.  Refer to the rejection of claim 17.
	Referring to claim 39, refer to the rejection of claim 18.
Referring to claim 43, refer to the rejection of claim 22.
	Referring to claim 44, refer to the rejection of claim 23.
Claims 19-21, 26-28, 33-35, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20170041929 to Noh et al in view of U.S. Publication No. 20180242355 to Lou et al in view of U.S. Publication No. 20190238288 to Liu et al, and in further view of U.S. Publication No. 20220053482 to Yang et al.
Referring to claims 19, 26, 33, and 40, Noh et al do not disclose wherein a PSD limit applicable to the transmission is based on a frequency bandwidth spanned by the allocated set of duplicated RUs.
Yang et al disclose in Section 0137 wherein a set of multiple inconsecutive RE groups in the frequency domain may be defined as a resource unit in consideration of regulations (claimed “limit”) on occupied channel bandwidth (claimed “frequency bandwidth spanned by the allocated set of duplicated RUs”) and power spectral density (claimed “PSD limit”).  So: a PSD limit corresponds to the frequency bandwidth of the RU (claimed “a PSD limit applicable to the transmission is based on a frequency bandwidth spanned by the allocated set of … RUs”).  Although Yang et al do not disclose the claimed “a PSD limit applicable to the transmission is based on a frequency bandwidth spanned by the allocated set of duplicated RUs”, Noh et al disclose transmitting a PPDU on a set of duplicated RUs, so the method of Yang et al can be applied to a set of duplicated RUs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a PSD limit applicable to the transmission is based on a frequency bandwidth spanned by the allocated set of duplicated RUs.  One would have been motivated to do so since the PSD limit is based on the bandwidth of the allocated set of RUs.
Referring to claims 20, 27, 34, and 41, Noh et al disclose in Figures 1-32c wherein the spanned frequency bandwidth is at least twice the frequency bandwidth of a respective duplicated RU.  Sections 0152 and 0155: the RU repetition may be applied to a beacon frame, which may be duplicated on every 20 MHz or through part of an operating channel bandwidth; so: since the frequency bandwidth is repeated every 20 MHz for each duplicated RU, the total frequency bandwidth is twice the frequency bandwidth of a duplicated RU at every 20 MHz.  Refer to Sections 0036-0192, specifically Sections 0041, 0090, 0095, 0099, 0118, and 0149-0161.
Referring to claims 21, 28, 35, and 42, Noh et al do not disclose wherein a size of the duplicated RUs in the allocated set of duplicated RUs is based at least in part on a PSD limit applicable to a frequency bandwidth of a wireless channel.
Yang et al disclose in Section 0137 wherein a set of multiple inconsecutive RE groups in the frequency domain may be defined as a resource unit (claimed “size of the … RUs”) in consideration of regulations (claimed “limit”) on occupied channel bandwidth (claimed “frequency bandwidth of a wireless channel”) and power spectral density (claimed “PSD limit”).  So: the size of a RU, which is the set of RE groups, is based on the PSD limit and frequency bandwidth (claimed “a size of the … RUs in the allocated set of … RUs is based at least in part on a PSD limit applicable to a frequency bandwidth of a wireless channel”).  Although Yang et al do not disclose the claimed “a size of the duplicated RUs in the allocated set of duplicated RUs is based at least in part on a PSD limit applicable to a frequency bandwidth of a wireless channel”, Noh et al disclose transmitting a PPDU on a set of duplicated RUs, so the method of Yang et al can be applied to a set of duplicated RUs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the PPDU is transmitted over each RU of the allocated set of RUs.  One would have been motivated to do so since the size of a RU is based on the PSD limit of a frequency bandwidth.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20200008185 to Chen et al disclose in Figures 1-12 wherein PPDUs are transmitted over resource units; the resource units can be distributed or contiguous.  Refer to Sections 0019-0128.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124. The examiner can normally be reached M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
October 11, 2022